Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on September 2, 2021.

Claims 1-13 and 25-27 are pending. Claims 14-24 have been cancelled. Claims 25-27 are new. Claims 1,4,6 and 11 have been amended. 

All prior objections and rejections of the claims are withdrawn in view of applicant’s amendments to the clams.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 and 27 recites the broad recitation “at least 6 wt%” in claim 1, and the claims also recite  “preferably from 6 to 10%” or “preferably from 7 to 8%”, respectively,  which is the narrower statement of the range/limitation. If claims 26 and 27 were written in independent form the narrower percentage limitations would be preferable to the broader range of claim 1. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,11,13,26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645).
Sipponen teaches oil-in-water dispersion and emulsions comprising coniferous resin acids that provide antimicrobial and anti-inflammatory properties (page 2, lines 15-36). Sipponen teaches these oil-in-water dispersions are stable, evenly dispersible and dilutable with aqueous medium (page 3, 32-34). Sipponen teaches first dissolving the resin acid in solvent such as alcohol, for example ethanol (page 5, lines 17-25). Sipponen teaches the water-in-oil dispersion is an emulsion comprising any suitable emulsifying agents such as polysorbates which are well known wetting agents (page 6, lines 1-10 and 16-20). Sipponen teaches using coniferous resin acids obtained from tall oil distillation in Kraft pulping and commercial rosin products available (page 4, lines 10-29). Sipponen teaches the compositions can be used protective purposes in products, coatings and hygiene products (page 7, lines 9-15).  Sipponen teaches impregnating the emulsions 
Sipponen doesn’t teach the amount of palustric acid.
Rintola teaches that resin acids are present in coniferous trees and the ,main species is Tall Oil Resin (paragraph 0017) which comprises 7.5-10% palustric acid in addition to dehydroabietic acid (paragraph 0040). Rintola further teaches the resin acids have antimicrobial properties (paragraph 0024).
It would have been obvious to one of ordinary skill in the art at time the invention was made to modify the methods of Sipponen by using coniferous resin acid compositions with at least 6%, from 6 to 10% or from 7-8% palustric acid of the rosin/resin acid composition as Sipponen invites the inclusion of tall oil resin coniferous acids to provide antimicrobial benefits and Rintola teaches tall oil resins from conifers contain 7.5-10% palustric acid and these resins have antimicrobial properties. Using the claim tall oil resin as the coniferous resin acid composition with the claimed concentration of palustric acid is obvious as this is the amount of palustric acid tall oil resins contain and they provide antimicrobial properties to the substrates to which they are applied. Sipponen teaches examples such as dehydroabietic acid and Rintola teaches tall oil resins naturally include dehydroabietic acids and palustric acids. Using a known coniferous resin acid such as palustric which has antimicrobial properties at the claimed concentration range in a composition that invites the inclusion of tall oil resins which contain that acid at the claimed concentration range also for antimicrobial benefits is obvious. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen by selecting impregnating fibrous . 

Claims 6,10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645) and further in view of Sipponen (WO 2011/042613).
Sipponen ‘668 and Rintola are relied upon as set forth above.
Sipponen ‘668 and Rintola do not teach isopropanol, polyolefins, and compositions with at least 70-80% resin/rosin acids of which greater than 90% are free resin/rosin acids.
Sipponen ‘613 teaches that in producing antimicrobial dispersions for impregnation into fibrous materials, isopropanol is functionally equivalent to ethanol and other alcohol as a dissolution solvent for the coniferous acids (paragraph 0017-0021). Sipponen ‘613 teaches adding the coniferous acid to a concentration of 65% by weight (paragraph 0021). Sipponen ‘613 teaches adding the composition to polyolefins such as polypropylene or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 and Rintola by dissolving the coniferous resin in isopropanol as Sipponen ‘613 teaches isopropanol is functionally equivalent and effective at dissolving coniferous resin acids before they are applied to fibrous substrates to produce antimicrobial textiles. Substituting art recognized equivalent solvents known to be effective in dissolving coniferous resin acids is obvious. Regarding the concentration of the 70-80% of resin/rosin acids of which greater than 90% are free resin/rosin acids, it would be obvious to arrive at this range as SIpponen ‘613 teaches using concentrations of 65% which is sufficiently close to 70% and would be expected to produce similar results as the coniferous resin added is provide antimicrobial benefits to the fibers treated and adding a larger amount such as 70% would provide additional antimicrobial protection. Further having a greater proportion of the antimicrobial providing agent of the free/ resin, i.e. a more pure resin would be obvious to enhance the amount of active antimicrobial agent in the coniferous resin acids. Nothing unobvious is seen in using the most pure (closest to 100% free resin/rosin acid) at quantities of at least 70-80% as this would provide more antimicrobial protection to the fibers the composition is applied to. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645) and further in view of Andrews (US 2005/0084471).
Sipponen ‘668 and Rintola are relied upon as set forth above.
Sipponen ‘668 and Rintola do not teach amine oxides.
Andrews teaches that antimicrobial compositions for applications to fabrics (paragraph 0022) in the form of water in oil emulsions (paragraph 0048) conventionally comprise surfactants and emulsifiers that help stabilize the emulsion. Andrews teaches that these surfactants can be selected from amine oxides (paragraph 0098, 0100) as cationic surfactants. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 and Rintola by adding amine oxides as wetting agents as Andrews teaches amine oxides are effectively added as cationic surfactants to stabilize antimicrobial oil-in-water emulsions. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645) and further in view of Frankenbach (US 6,908,962).
Sipponen ‘668 and Rintola are relied upon as set forth above.
Sipponen ‘668 and Rintola do not teach ethoxylated aliphatic amines and pH regulators.
Frankenbach teaches that antimicrobial compositions (column 46, lines 35-65;  column 54-56) for applications to fabrics (column 70, lines 45-55; column 57, lines 1-5) in the form of water in oil emulsions (column 11, lines 30-40)  conventionally comprise buffering systems to maintain pH (column 7, lines 44-67), surfactants and emulsifiers that help stabilize the emulsion (column 11, lines 30-40. Frankenbach teaches that these surfactants can be selected from aliphatic amine ethoxylates with 2-45 ethoxy groups (column 13, line 40- column 14, line 49; paragraph 0098, 0100) as nonionic surfactants. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 and Rintola by adding aliphatic amine ethoxylates with 2-15 moles ethoxy groups wetting agents as Frankenbach teaches these amine ethoxylates are effectively added as nonionic surfactants to stabilize antimicrobial oil-in-water emulsions. It would have been further obvious to add pH regulators as Frankenbach teaches the systems are added to help maintain the pH during the composition application and during use. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645) and further in view of Evdokimov (US 2016/0194523).
Sipponen ‘668 and Rintola are relied upon as set forth above.
Sipponen ‘668 and Rintola do not teach P-series glycol ethers, particularly propylene glycol methyl ether.
Evdokimov teaches that tall oil resin are effectively dissolved in alcohols and monoalkyl and polyalkyl ethers of diglycol such as 1-methoxy-2-propanol (propylene glycol methyl ether; paragraph 0027). Evdokimov teaches tall oil resins are products of Kraft pulping distillation (paragraph 0022). Alcohol is functionally equivalent to glycol ethers as a dissolution solvent for the coniferous acids (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 and Rintola by dissolving the coniferous resin in propylene glycol monomethyl ether as Evdokimov teaches 1-methoxy-2-propanol is functionally equivalent to alcohols in effectiveness at dissolving coniferous resin acids. Sipponen ‘688 invites the inclusion of organic solvents that dissolve coniferous resin acids such as tall oil resin which is a product of Kraft pulping distillation. Substituting art recognized equivalent solvents known to be effective in dissolving coniferous resin acids is obvious.

Response to Arguments
Based on applicant’s amendments, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rintola. Sipponen ‘688 is not limited to the native callus resin in the examples, rather the broader disclosure allows for any coniferous resin acid and “coniferous resin” is not simply one species as applicant alleges. The reference is not limited to the working examples and broad disclosures must also be considered. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMINA S KHAN/Primary Examiner, Art Unit 1761